DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination filed on 4/28/2021.  Claims 1-3, 5-7, 10-13, 15-17, and 19-20 are pending in the case.  Claims 1, 11, and 20 are independent.

Response to Arguments
Applicants argue that “the § 102 rejections contain other deficiencies” (page 11).  Examiner respectfully notes that a general allegation that a rejection is deficient, unsupported by analysis or evidence, does not overcome the rejection or shift the burden back to Examiner.

Applicants’ remaining prior art arguments have been considered but are moot because the new grounds of rejection presented below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Examiner’s Note
Claim 15 recites the same amendment entered 12/1/2020, therefore its status is (Previously Presented).

Claim Objections
Claims 1, 11, and 20 are objected to because they recite “exceeds” where “exceed” was apparently intended.  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the 

Claims 1, 3, 5-7, 10-11, 13, 15-17, and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Geisner et al. (US 2010/0281432 A1, hereinafter Geisner) in view of Ording et al. (US 2006/0053387 A1, hereinafter Ording).

As to independent claim 1, Geisner teaches a method, comprising:
capturing, using a gesture input component of an information handling device, a user gesture input within a first field of view of the gesture input component (“The data captured by the cameras 26, 28 and device 20 in the form of the skeletal model and movements associated with it may be compared to the gesture filters in the gesture library 190 to identify when a user (as represented by the skeletal model) has performed one or more gestures,” paragraph 0048 lines 3-9);
comparing, using a processor, the user gesture input to a database comprising a plurality of predetermined gesture inputs (“The data captured by the cameras 26, 28 and device 20 in the form of the skeletal model and movements associated with it may be compared to the gesture filters in the gesture library 190 to identify when a user (as represented by the skeletal model) has performed one or more gestures,” paragraph 0048 lines 3-9);
determining, based on the comparing, whether a confidence level calculated based on the comparing does exceeds a similarity threshold associated with one of the plurality of predetermined gesture inputs (“A user’s gesture may not be one that corresponds to a recognized gesture,” paragraph 0133 lines 12-13); and
providing, responsive to determining that the confidence level does not exceed the similarity threshold (“The system may not recognize the gesture made by the user and offer suggestions for training based on predictions of the user’s intended motion,” paragraph 0146 lines 6-8), a tutorial (“Any of these events may trigger the display of visual feedback comprising instructional gesture data,” paragraph 0133 lines 17-19) comprising a modification suggestion for an aspect of the user gesture input to produce an intended predetermined gesture input (“The feedback can portray the delta between the user’s actual position and the ideal position,” paragraph 0132 lines 8-10).
Geisner does not appear to expressly teach a method wherein the similarity threshold is dictated by a performance cost of a system of the information handling device to undo an action resulting from user gesture input.
Ording teaches a method wherein the gesture threshold is dictated by a performance cost of a system of the information handling device to undo an action resulting from user gesture input (“For example, less pressure and/or shorter duration of touching (e.g., by a finger 1002) may be required to activate the ‘keep’ virtual GUI item 1004 than to activate the ‘delete’ virtual GUI item 1006. In addition, the processing may 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the threshold of Geisner to comprise the cost of Ording.  One would have been motivated to make such a combination to help the user avoid unintended costs.

As to dependent claim 3, the rejection of claim n is incorporated.  Geisner/Ording further teaches a method comprising automatically performing a predetermined action associated with the user gesture input if the user gesture input achieves the predetermined level of similarity with the predetermined gesture input (“The computing environment 12 may use the gestures library 190 to interpret movements of the skeletal model and to control an application based on the movements,” Geisner paragraph 0053 lines 1-3).

As to dependent claim 5, the rejection of claim 1 is incorporated.  Geisner/Ording further teaches a method comprising actively soliciting further user input responsive to the determining (“FIG. 9 illustrates an example display of options for entering into a training mode to receive visual feedback,” Geisner paragraph 0054 lines 14-16).

claim 6, the rejection of claim 5 is incorporated.  Geisner/Ording further teaches a method wherein the actively soliciting comprises prompting a user to confirm a predetermined action (“FIG. 9 illustrates an example display of options for entering into a training mode to receive visual feedback,” Geisner paragraph 0054 lines 14-16).

As to dependent claim 7, the rejection of claim 1 is incorporated.  Geisner/Ording further teaches a method comprising providing suggestive feedback to the user on how to properly perform the predetermined gesture input (“The feedback can portray the delta between the user’s actual position and the ideal position,” Geisner paragraph 0132 lines 8-10).

As to dependent claim 10, the rejection of claim 7 is incorporated.  Geisner/Ording further teaches a method wherein the suggestive feedback comprises information associated with one or more extracted features of previously captured gesture inputs that did not obtain the predetermined level of similarity with the predetermined gesture input (“The feedback can portray the delta between the user’s actual position and the ideal position,” Geisner paragraph 0132 lines 8-10).

As to independent claim 11, Geisner teaches an information handling device, comprising:
a gesture input component (“The data captured by the cameras 26, 28 and device 20 in the form of the skeletal model and movements 
a processor (figure 2 part 32) operatively coupled to the gesture input component;
a memory device (figure 2 part 34) that stores instructions accessible to the processor, the instructions being executable by the processor to:
capture, using the gesture input component of an information handling device, a user gesture input within a first field of view of the gesture input component (“The data captured by the cameras 26, 28 and device 20 in the form of the skeletal model and movements associated with it may be compared to the gesture filters in the gesture library 190 to identify when a user (as represented by the skeletal model) has performed one or more gestures,” paragraph 0048 lines 3-9);
compare the user gesture input to a database comprising a plurality of predetermined gesture inputs (“The data captured by the cameras 26, 28 and device 20 in the form of the skeletal model and movements associated with it may be compared to the gesture filters in the gesture library 190 to identify when a user (as represented by the skeletal model) has performed one or more gestures,” paragraph 0048 lines 3-9);
determine, based on the comparing, whether a confidence level calculated based on the comparing does exceeds a similarity threshold associated with one of the plurality of predetermined gesture inputs (“A user’s gesture may not be one that corresponds to a recognized gesture,” paragraph 0133 lines 12-13); and
provide, responsive to determining that the confidence level does not exceed the similarity threshold (“The system may not recognize the gesture made by the user and offer suggestions for training based on predictions of the user’s intended motion,” paragraph 0146 lines 6-8), a tutorial (“Any of these events may trigger the display of visual feedback comprising instructional gesture data,” paragraph 0133 lines 17-19) comprising a modification suggestion for an aspect of the user gesture input to produce an intended predetermined gesture input (“The feedback can portray the delta between the user’s actual position and the ideal position,” paragraph 0132 lines 8-10).
Geisner does not appear to expressly teach a device wherein the similarity threshold is dictated by a performance cost of a system of the information handling device to undo an action resulting from user gesture input.
Ording teaches a device wherein the gesture threshold is dictated by a performance cost of a system of the information handling device to undo an action resulting from user gesture input (“For example, less pressure and/or shorter duration of touching (e.g., by a finger 1002) may be required to activate the ‘keep’ virtual GUI item 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the threshold of Geisner to comprise the cost of Ording.  One would have been motivated to make such a combination to help the user avoid unintended costs.

As to dependent claim 13, the rejection of claim 11 is incorporated.  Geisner/Ording further teaches a device wherein the instructions are further executable by the processor to automatically perform a predetermined action associated with the user gesture input if the user gesture input achieves the predetermined level of similarity with the predetermined gesture input (“The computing environment 12 may use the gestures library 190 to interpret movements of the skeletal model and to control an application based on the movements,” Geisner paragraph 0053 lines 1-3).

As to dependent claim 15, the rejection of claim 11 is incorporated.  Geisner/Ording further teaches a device wherein the instructions are further executable by the processor to actively solicit further user input responsive to the determining (“FIG. 9 illustrates an example display of options for entering into a training mode to receive visual feedback,” Geisner paragraph 0054 lines 14-16).

As to dependent claim 16, the rejection of claim 15 is incorporated.  Geisner/Ording further teaches a device wherein the instructions executable by the processor to actively solicit comprise instructions executable by the processor to prompt a user to confirm a predetermined action (“FIG. 9 illustrates an example display of options for entering into a training mode to receive visual feedback,” Geisner paragraph 0054 lines 14-16).

As to dependent claim 17, the rejection of claim 11 is incorporated.  Geisner/Ording further teaches a device wherein the instructions are further executable by the processor to provide suggestive feedback to the user on how to properly perform the predetermined gesture input (“The feedback can portray the delta between the user’s actual position and the ideal position,” Geisner paragraph 0132 lines 8-10).

As to dependent claim 19, the rejection of claim 17 is incorporated.  Geisner/Ording further teaches a device wherein the suggestive feedback comprises information associated with one or more extracted features of previously captured gesture inputs that did not obtain the predetermined level of similarity with the predetermined gesture input (“The feedback can portray the delta between the user’s actual position and the ideal position,” Geisner paragraph 0132 lines 8-10).

claim 20, Geisner teaches a product, comprising:
a storage device (figure 2 part 34)  having processor executable code stored therewith, the code comprising:
code that captures, using a gesture input component of an information handling device, a user gesture input within a first field of view of the gesture input component (“The data captured by the cameras 26, 28 and device 20 in the form of the skeletal model and movements associated with it may be compared to the gesture filters in the gesture library 190 to identify when a user (as represented by the skeletal model) has performed one or more gestures,” paragraph 0048 lines 3-9);
code that compares, using a processor, the user gesture input to a database comprising a plurality of predetermined gesture inputs (“The data captured by the cameras 26, 28 and device 20 in the form of the skeletal model and movements associated with it may be compared to the gesture filters in the gesture library 190 to identify when a user (as represented by the skeletal model) has performed one or more gestures,” paragraph 0048 lines 3-9);
code that determines, based on the comparing, whether a confidence level calculated based on the comparing does exceeds a similarity threshold associated with one of the plurality of predetermined gesture inputs (“A user’s gesture may not be one 
code that provides, responsive to determining that the confidence level does not exceed the similarity threshold (“The system may not recognize the gesture made by the user and offer suggestions for training based on predictions of the user’s intended motion,” paragraph 0146 lines 6-8), a tutorial (“Any of these events may trigger the display of visual feedback comprising instructional gesture data,” paragraph 0133 lines 17-19) comprising a modification suggestion for an aspect of the user gesture input to produce an intended predetermined gesture input (“The feedback can portray the delta between the user’s actual position and the ideal position,” paragraph 0132 lines 8-10).
Geisner does not appear to expressly teach a product wherein the similarity threshold is dictated by a performance cost of a system of the information handling device to undo an action resulting from user gesture input.
Ording teaches a product wherein the gesture threshold is dictated by a performance cost of a system of the information handling device to undo an action resulting from user gesture input (“For example, less pressure and/or shorter duration of touching (e.g., by a finger 1002) may be required to activate the ‘keep’ virtual GUI item 1004 than to activate the ‘delete’ virtual GUI item 1006. In addition, the processing may be such that activation of some GUI items (such as the ‘delete’ GUI item, for example) require additional behavior, such as a ‘wiggle’ or other gesture, which would serve as 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the threshold of Geisner to comprise the cost of Ording.  One would have been motivated to make such a combination to help the user avoid unintended costs.

Claims 2 and 12 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Geisner in view of Brickner (US 2014/0267004 A1).

As to dependent claim 2, the rejection of claim 1 is incorporated.
Geisner/Ording does not appear to expressly teach a method wherein the comparing comprises comparing one or more extracted features of the user gesture input, wherein the one or more extracted features of the user gesture input are selected from the group consisting of shape of an object forming a user gesture; distance between an object forming the user gesture and the gesture input component; lighting condition of the captured user gesture input; and distractions included in the captured user gesture input.
Brickner teaches a method wherein the comparing comprises comparing one or more extracted features of the user gesture input, wherein the one or more extracted features of the user gesture input are selected from the group consisting of shape of an object forming a user gesture; distance between an object forming the user gesture and the gesture input component; lighting condition of the captured user gesture input; and 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the comparing of Geisner to comprise the extracted features of Brickner.  One would have been motivated to make such a combination to “reduce[] the occurrence of false positive gestures which could be caused by movement of the particular user’s head within the field-of-view 220” (Brickner paragraph 0036 lines 8-10).

As to dependent claim 12, the rejection of claim 11 is incorporated.
Geisner/Ording does not appear to expressly teach a device wherein the instructions executable by the processor to compare comprise instructions executable by the processor to compare one or more extracted features of the user gesture input, wherein the one or more extracted features of the user gesture input are selected from the group consisting of shape of an object forming a user gesture; distance between an object forming the user gesture and the gesture input component; lighting condition of the captured user gesture input; and distractions included in the captured user gesture input.
Brickner teaches a device wherein the instructions executable by the processor to compare comprise instructions executable by the processor to compare one or more extracted features of the user gesture input, wherein the one or more extracted features 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the comparing of Geisner/Ording to comprise the extracted features of Brickner.  One would have been motivated to make such a combination to “reduce[] the occurrence of false positive gestures which could be caused by movement of the particular user’s head within the field-of-view 220” (Brickner paragraph 0036 lines 8-10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2008/0168364 A1 disclosing a threshold dictated by a performance cost to undo an action
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145